Citation Nr: 0518264	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  03-13 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than March 30, 2001, 
for the assignment of a 50 percent evaluation for post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to July 
1945.  

This matter initially came to the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of June 
2002, by the New Orleans, Louisiana, Regional Office (RO). 

In April 2004, the Board issued a decision denying the claim 
for an earlier effective date for the assignment of a 50 
percent rating for PTSD.  The veteran appealed this matter to 
the United States Court of Appeals for Veterans Claims 
(Court).  An Order of the Court, dated January 21, 2005, 
granted a Joint Motion for Remand and vacated the Board's 
decision.  This case was remanded for further readjudication 
and disposition consistent with the Joint Motion and the 
Court's Order.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), VCAA, introduces several 
fundamental changes into the VA adjudication process.  These 
changes were codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002) and 38 C.F.R. § 3.159 (2004).  In 
effect, this new legislation eliminates the requirement under 
the old 38 U.S.C.A. § 5107(a) (West 2002) that a claimant 
must present a well-grounded claim before the duty to assist 
is invoked.  

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

In this connection, the Board notes that VCAA applies 
specifically to claims seeking earlier effective dates for 
the assignment of disability evaluations for service-
connected disabilities.  Huston v. Principi, 17 Vet. App. 195 
(2003).  In Huston, the Court explicitly found that failure 
to specifically notify a claimant of VCAA provisions, 
including those found in 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), on a direct-appeal earlier effective claim was in 
error.  Id. at 202-203.  

The Board notes that on December 22, 2003, VA's Office of 
General Counsel issued a precedential opinion which held that 
if, in response to a notice of its decision on a claim for 
which VA has already given section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  See VAOPGCPREC 8-2003.  

The joint motion of the parties, dated in January 2005, 
states that "contrary to the Board's findings, the earlier 
effective date claim did not arise from the Appellant's 
NOD."  Therefore, it was argued that a remand was required 
because the April 2004 Board decision on appeal did not 
present sufficient reasons to support its conclusion that the 
VA had provided adequate notice to the veteran of the 
information and evidence necessary to substantiate his claim 
for an earlier effective date for the award of a 50 percent 
disability rating for PTSD.  In this regard, the Secretary 
indicated that, in Quartuccio v. Principi, 16 Vet. App. 183 
(2002), the Court held that failure by the Board to enforce 
compliance with the section 5103(a) requirement for VA to 
inform the claimant of information or evidence necessary to 
substantiate the claim, as well as inform the claimant which 
evidence VA would seek to obtain and which evidence the 
claimant was to provide, was remandable error.  See 
Quartuccio, 16 Vet. App. at 186-187.  

In light of the Court's mandate in Huston with respect to the 
requirement of an explicit VCAA notice complying with the 
statute, VA regulations implementing VCAA, and controlling 
law, including Quartuccio, it cannot be said that, here, 
there was sufficient compliance with VCAA when at no time the 
veteran was notified of his VCAA rights and VA's VCAA 
obligations specific to the earlier effective date claim.  
Therefore, a remand to the RO is required in order to correct 
this deficiency.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions:

1.  Consistent with the VCAA, the AMC or 
RO must inform the veteran about (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claim for an effective date prior to 
March 30, 2001, for the grant of a 50 
percent evaluation for PTSD; (2) the 
information and evidence that VA will 
seek to obtain on his behalf; (3) the 
information or evidence that he is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to the claim. 

2.  Thereafter, the AMC or RO should 
readjudicate the veteran's claim for an 
earlier effective date prior to March 30, 
2001, for the grant of a 50 percent 
evaluation for PTSD, with application of 
all appropriate laws and regulations and 
consideration of the evidence.  If the 
decision with respect to the effective 
date claim remains adverse to the 
veteran, he and his attorney should be 
furnished a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue on appeal.  An appropriate 
period of time should be allowed for 
response.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

